Citation Nr: 0333937	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-04 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to an increase in the 40 percent evaluation 
currently assigned for post operative residuals of 
hemilaminectomy with scar.  

3.  Entitlement to an increase in the 30 percent evaluation 
currently assigned for coronary artery disease (CAD), status 
post coronary artery bypass graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1971 
and from March 1975 to January 1988.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an September 1995 decision by the RO 
that denied increased ratings for the veteran's low back 
disability and CAD, and an October 1996 decision that denied 
service connection for diabetes mellitus secondary to 
service-connected CAD.   


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Although the veteran was notified by letters dated in August 
2001 and April 2003 of information necessary to complete his 
claim, the most recent letter, dated in April 2003 was 
procedurally defective regarding certain notice provisions.  
This must be rectified by the RO.  

Concerning the claim of service connection for diabetes 
mellitus secondary to service-connected CAD, the Board notes 
that while the RO denied secondary service connection under 
the provisions of 38 C.F.R. § 3.310, it does not appear that 
consideration was given to the question of aggravation of a 
nonservice connected disability (diabetes mellitus) by a 
service-connected disability (CAD) under the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  In that case, the Court of 
held that service connection may be granted on a secondary 
basis where a service connected disability is aggravating a 
nonservice-connected disability.  Accordingly, the RO should 
consider the issue of secondary service connection under the 
holding in Allen.  

Concerning the claim for an increased rating for the low back 
disability, the Board notes that a VA physician indicated on 
the three most recent examinations of record that the veteran 
experienced fatigability of mild to moderate variety with 
some incoordination.  He also noted that the veteran was 
"prone for progression of his symptoms" but that it was not 
possible to predict the amount of dysfunction in the future.  

The Board is aware of the difficulty in assessing functional 
limitation under the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the question of functional loss 
has essentially two components; present functional loss due 
to such things as pain, fatigability, incoordination, and 
functional loss during flare-ups due to pain, fatigability, 
incoordination, etc.  Here, while the examiner indicated that 
he could not offer an opinion as to functional loss in the 
future (i.e., during flare-ups), he appears to have indicated 
that there was a present functional loss due to fatigability 
and incoordination.  However, he did not express this in 
terms of degrees of additional range of motion loss.  In 
DeLuca, the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court"), held that any identified 
functional loss should be, if feasible, expressed in terms of 
additional range of motion loss.  The terms mild to moderate 
does not allow the adjudicator, who does not possess medical 
expertise, to assign a rating based on such descriptions.  If 
there is additional range of motion loss than what is 
actually measured on examination, the examiner should express 
this in terms of additional degrees of limitation of motion.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As the current 
medical evidence of record does not provide a clear picture 
of the severity of the veteran's disabilities, the Board 
finds that additional examinations should be undertaken.  

Also, during the pendency of this appeal the rating criteria 
for the musculoskeletal system (Diagnostic Code (DC) 5293) 
were revised twice, effective September 23, 2002, and 
September 26, 2003.  While the RO consider the revised 
criteria of September 2002, it did not have an opportunity to 
consider the most recent revisions prior to transferring the 
appeal to the Board.  Moreover, the veteran has not been 
provided with a copy of the recently revised criteria.  

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519 (1991).  Accordingly, the RO must provide the 
veteran with all applicable rating criteria for IVD and 
readjudicate the claim, applying the revision most favorable 
to the veteran within the confines of appropriate effective 
dates.  

Given the absence of relevant clinical information and the 
failure to provide the veteran with the appropriate laws and 
regulations pertaining to intervertebral disc syndrome, the 
Board finds that the evidentiary record as currently 
constituted is inadequate and that further development is 
necessary.  38 C.F.R. § 19.9 (2003); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  The duty to assist includes providing 
a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his low back disability, CAD, and 
diabetes mellitus since February 2003.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected low back disability.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the reports of the examiners.  In 
addition, the examiners must be provided 
copies of all revisions of the rating 
criteria for intervertebral disc syndrome 
(including those effective from September 
23, 2002 and September 26, 2003), so that 
findings (or the lack thereof) comporting 
with such criteria can be made.  The 
examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.  

I.  The examiner should note any 
limitation of motion in the lumbar 
spine, and indicate what is 
considered normal range of motion.  

II.  The examiner should determine 
whether the lumbar spine exhibits 
weakened movement, excess 
fatigability, or incoordination.  If 
feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any excess fatigability, 
weakened movement or incoordination.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.  

III.  Lastly, the examiner should 
express an opinion on whether pain 
of the lumbar spine could 
significantly limit functional 
ability during flare-ups or when the 
spine is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the lumbar spine.  The 
examiner should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
the low back disability, and how it 
impacts on motor function of the lumbar 
spine.  The clinical findings and reasons 
upon which the opinions are based should 
be typed or otherwise recorded in a 
legible manner for review purposes.  If 
applicable, the examiner should provide a 
response to the following:  

I.  The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome referable to the low back 
disability; and if so, the degree of 
intermittent relief he experiences 
between those attacks.  The examiner 
should further note whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  The examiner should note if 
there is evidence that the veteran 
has neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, 
the examiner should note whether the 
neuropathy results in demonstrable 
muscle spasm or any other 
neurological findings appropriate to 
the site of the diseased disc.  

4.  The veteran should be afforded a VA 
endocrine examination.  All indicated 
tests and studies are to be performed.  
The claims folder must be made available 
to the examiner for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should render 
an opinion as to whether it is at least 
as likely as not that the veteran's 
diabetes mellitus is proximately due to 
or the result of, or being aggravated by 
his service-connected CAD.  The physician 
should provide a complete rationale and 
basis for all opinions offered.  If the 
physician is unable to make any 
determination, it should so state and 
indicate the reasons.  

5.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the current severity of his CAD.  The 
claims folder must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All indicated tests and studies 
should be accomplished and the clinical 
findings should be reported in detail.  
Studies should, if feasible, include 
treadmill testing to identify the level 
of physical activity expressed in 
metabolic equivalents (METs), resulting 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner should also 
note whether there is left ventricular 
dysfunction and, if so, indicate the 
percentage of ejection fraction.  If a 
treadmill test is thought to be 
inadvisable, the examiner should estimate 
the veteran's level of activity, 
expressed in METS.  If the physician is 
unable to make any determination, it 
should so state and indicate the reasons.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
her claims. 

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
low back disability and CAD have been 
provided by the examiners and whether 
they have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

8.  After the requested development has 
been completed, the RO should review the 
claim.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, the 
old and revised rating criteria for the 
musculoskeletal system, the old and 
revised for the cardiovascular system, 
and any additional information obtained 
as a result of this remand.  
Consideration should include the 
applicable diagnostic criteria for IVD 
and CAD in effect at the time of the 
veteran's claim as well as all revisions.  
In this regard, it is noted that 
application of the new regulations is not 
appropriate prior to the effective date 
of the regulation change.  Consideration 
should also be given to whether diabetes 
mellitus is proximately due to or the 
result of, or being aggravated by the 
service-connected CAD.  The provisions of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
should be considered.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


